                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

KATHLEEN J. REYNOLDS, an
individual;
                                                         8:18CV566
                   Plaintiff,

        vs.                                                ORDER

DULTMEIER SALES LIMITED
LIABILITY COMPANY, a Nebraska
corporation;

                   Defendant.


        Based on the court’s record, the Complaint, filed on December 7, 2018,
has not been served on Defendant Dultmeier Sales Limited Liability Company,
and Defendant has not voluntarily appeared. The court entered an order
requiring Plaintiff to show cause why this case should not be dismissed pursuant
to Federal Rule of Civil Procedure 4(m) or for want of prosecution, and warned
that absent a timely response, this case may be dismissed without further notice.
(Filing No. 3). The deadline for responding to the show cause order was April 16,
2019.


        On April 12, 2019, Plaintiff filed a response indicating that a Waiver of
Service letter and the Complaint were sent to Defendant, in care of its attorney.
(Filing No. 6). The United States Postal Service tracking information and the
Certified Mail Receipt were appended to Plaintiff’s response. Plaintiff’s counsel
attested to speaking with Defendant’s counsel regarding the Complaint. The
court finds efforts have been made to attempt service and there is good cause to
extend the service deadline.
      Accordingly,


      IT IS ORDERED that proof of service shall be filed on or before June 6,
2019. The failure to timely comply with this order may result in dismissal of this
action without further notice.


      Dated this 7th day of May, 2019.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge




                                         2
